Title: Notes on a Conversation with Pierce Butler, [May 1801 or October 1801]
From: Jefferson, Thomas
To: 


               
                  [May or October 1801]
                  ex. relat. P.B.
               
               Doyley a republican from selfish & interested principles. not as competent as Simmonds.
               Simmonds an excellent officer, much afraid of being removed.
               Darrell, a furious republican, & has become a sacrifice to it. he offended the British merchts by his zeal & they lock their business from him as a lawyer so as to distress him.
               Goodwyn, a lawyer, English man, came here since the war. a good man & will be a fitter marshal than the actual one.
               the printing the laws shd. be restored to the same paper from which Pickering took it. it is under a different firm.
            